Fourth Court of Appeals
                                        San Antonio, Texas
                                                January 9, 2015

                                             No. 04-14-00636-CV

                                              IN RE Rosa VIDA

                                       Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

         By order dated January 7, 2015, this court conditionally granted relator’s petition for writ of
mandamus and ordered the Honorable Beckie Palomo to enter an order granting relator’s plea to the
jurisdiction. Our order stated, “The writ will issue only if this court is notified that Judge Palomo has
failed to enter the order granting relator’s plea to the jurisdiction as directed within ten days from the date
of this order.”

         On January 8, 2015, the real-parties-in-interest filed an emergency motion for temporary orders
requesting that we modify the date on which this court will issue its writ because the real-parties-in-
interest intend to file a motion for rehearing. The motion is GRANTED. In accordance with our opinion
and order dated January 7, 2015, the writ will issue only if this court is notified that Judge Palomo has
failed to enter the order granting relator’s plea to the jurisdiction by the later of January 27, 2015, or ten
days from the date this court overrules any timely filed motions for rehearing.

It is so ORDERED on January 9th, 2015.                                                 PER CURIAM


ATTESTED TO:




________________________________
Keith E. Hottle
Clerk of Court


           1
          This proceeding arises out of Cause No. 2012-CVT-000773-D3, styled Luis and Janeth Moreno, et al. v.
Mary Help of Christians School, Institute of the Daughters of Mary Help of Christians Salesian Sisters of St. John
Bosco, and Rosa Vida, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie
Palomo, presiding.